Case 0:19-cv-62426-AHS Document 31 Entered on FLSD Docket 12/30/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION



  BRIGIDA ELLIOTT, individually and on
  behalf of all other persons similarly situated,

                         Plaintiff,                 Case No. 0:19-CV-62426-RS
  v.
                                                    Judge Rodney Smith
  BARBEQUE INTEGRATED, INC.,
                                                    Magistrate Judge Alicia O. Valle

                         Defendant.


                 DEFENDANT BARBEQUE INTEGRATED, INC.’S
         MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT IN PART

         Defendant Barbeque Integrated, Inc. (“Smokey Bones” or “Defendant”), through its

  attorneys and pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, respectfully

  moves this Court for an Order dismissing Plaintiff’s Amended Collective And Class Action

  Complaint (the “Amended Complaint”) (ECF No. 30) in part.

         Defendant seeks an Order: (i) dismissing Plaintiff’s Second Cause of Action; and (ii)

  dismissing all Counts (Counts I, II, III, IV) of Plaintiff’s Third Cause of Action. In support of

  this motion, Defendant submits the accompanying Memorandum Of Law In Support Of Its

  Motion To Dismiss Plaintiff’s Amended Complaint In Part, which is filed contemporaneously

  herewith and incorporated by reference herein.

         WHEREFORE, for the reasons set forth in the Memorandum Of Law In Support Of Its

  Motion To Dismiss, Defendant respectfully requests that this Court enter an Order granting this

  motion and dismissing Plaintiff’s Second and Third Causes of Action in their entirety with

  prejudice.
Case 0:19-cv-62426-AHS Document 31 Entered on FLSD Docket 12/30/2019 Page 2 of 3




                                      Respectfully submitted,

                                      BARBEQUE INTEGRATED, INC.,


                                      By _/s/ Alex Meier
                                         Alex Meier
                                         ameier@seyfarth.com
                                         Florida Bar No. 1011557
                                         SEYFARTH SHAW LLP
                                         1075 Peachtree Street, N.E.
                                         Suite 2500
                                         Atlanta, Georgia 30309-3958
                                         Telephone: (404) 885-1500
                                         Facsimile: (404) 892-7056

                                           Gerald L. Maatman, Jr.*
                                           gmaatman@seyfarth.com
                                           Jennifer A. Riley*
                                           jriley@seyfarth.com
                                           Andrew D. Welker*
                                           awelker@seyfarth.com
                                           SEYFARTH SHAW LLP
                                           233 South Wacker Drive, Suite 8000
                                           Chicago, Illinois 60606
                                           Telephone: (312) 460-5000
                                           Facsimile: (312) 460-7000

                                           Attorneys For Defendant

                                      *Admitted pro hac vice

  Date: December 30, 2019




                                       2
Case 0:19-cv-62426-AHS Document 31 Entered on FLSD Docket 12/30/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I certify that on December 30, 2019, I electronically filed the foregoing Motion To

  Dismiss Plaintiff’s Amended Complaint In Part with the Clerk of Court using the CM/ECF

  system, which will automatically send electronic notification of such filing to the following

  attorneys of record:

                                   Jay N. Michelman
                                   Michelman Law Offices
                                   1333 E Columbus Avenue
                                   PO Box 2992
                                   Springfield, MA 01101-2992
                                   413-737-1166
                                   Fax: 413-736-0429
                                   Email: michelmanlaw@hotmail.com
                                   ATTORNEY TO BE NOTICED




                                               By s/ Alex Meier
                                                     Attorney for Defendant




                                                  3
